DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group I, claims 1-13, and species human common pluripotent stem cells in the reply filed on 10-18-22 is acknowledged.  The traversal is on the ground(s) that a search for the claimed method will return results where the product of the method will be a product that could potentially be used in in an anticipation or obviousness rejection for the product of claim 14.  The specification notes that pluripotent brain stem cells and pluripotent skeletal stem cells are types of common pluripotent cells.  There would not be serious burden to search all claims.  This is not found persuasive because invention I involves using various types of human common pluripotent stem cells or stem cells having surface marker profile of lin-/CD45-/c-kit-/CD90+, lin-/CD45-/c-kit-/CD90+/Sca-1+ or lin-/CD45-/c-kit-/CD90+/CD34+ and invention II involves stem cells comprising a marker profile of lin-/CD45-/c-kit-/CD90+/CD34+ marker before culturing and loss the CD34+ marker during culturing.  The starting stem cells of invention I can be different from the stem cell of invention II and the stem cells of invention I can make another and materially different stem cell conditioned medium as compared to invention II.  Further, the stem cell conditioned medium of invention II can be made by the stem cells that are different from the stem cells recited in invention II as long as the condition medium contains at least on factor capable of exerting effective neuroprotection to treat a mammalian neural injury or insult.  Inventions I and II have different classifications and require separate search and the search would not be coextensive.  Thus, inventions I and II are not obvious variants and are patentably distinct from each other.  Reference Case et al., (2005) cited on page 16 of the specification discloses pluripotent stem cells (PSCs) exhibited an immunophenotype of CD45-Sca-1+c-kit-1Thy-1+ can be isolated from murine skeletal muscle and murine adipose tissue, and they may represent putative common PSCs (CoPSCs).  The single skeletal muscle (SM)-derived CoPSCs and the adipose stromal cell (ASC)-derived CoPSCs showed similar differentiation potential into myocytes, adipocytes and neuronal cells.  Case suggests that both AM- and ASC-derived CoPSCs may be phenotypically and functionally identical.  A common PSC can be identified in different murine tissues and suggest that a small fraction of these cells are capable of differentiation into multiple cell types (e.g. Abstract).  Thus, the species human pluripotent stem cells, human brain stem cells, human common pluripotent stem cells and human progenitor cell derived from a mesenchymal stem cells represent different types of stem cells that differ biochemically and physiologically, and they would produce different stem cell conditioned media.  They have different classifications and require separate searches.  In addition, these species are not obvious variants of each other based on the current record.  There would be serious burden to search all of the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-18-22.
Applicant’s amendment filed on 10-18-22 has been entered.  Claims 1, 7 and 14 have been amended.  Claims 1-20 are pending.
Claims 1-13 and species human common pluripotent stem cells are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-16-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “human common pluripotent stem cells” in lines 4-5 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “human common pluripotent stem cells”.  The specification cites reference Case et al., 2005, regarding common pluripotent stem cells.  However, reference Case et al., (2005) discloses pluripotent stem cells (PSCs) exhibited an immunophenotype of CD45-Sca-1+c-kit-1Thy-1+ can be isolated from murine skeletal muscle and murine adipose tissue, and they may represent putative common PSCs (CoPSCs).  The single skeletal muscle (SM)-derived CoPSCs and the adipose stromal cell (ASC)-derived CoPSCs showed similar differentiation potential into myocytes, adipocytes and neuronal cells.  Case suggests that both AM- and ASC-derived CoPSCs may be phenotypically and functionally identical.  A common PSC can be identified in different murine tissues and suggest that a small fraction of these cells are capable of differentiation into multiple cell types (e.g. Abstract).  Case states “while the comparison in this report of SM- and ASC-derived CoPSCs that possessed identical phenotypes yield similar expansion and differentiation potential, similar cells derived from other murine tissues, such as brain and GI epithelium displayed different proliferation and differentiation potentials… Functional differences between cells from different tissues suggest that a more refined identification of the phenotypic makeup of CoPSCs is required or that these cells may have varied functional potentials, depending on their site of residence in the body.  At present, the origin of SM- and ASC-derived CoPSCs remains unknown” (e.g. p. 197, 2nd and 3rd paragraphs).  Thus, it is unclear what kind of cells are considered “human common pluripotent stem cells”.  It is noted that the definition of “pluripotent stem cells” is the cells that have the ability to undergo self-renewal and to give rise to all cells of the tissues of the body.  Examples of pluripotent stem cells include embryonic stem cells (ESCs), germ cells and induced pluripotent stem cells (iPSCs).  The cells discussed in reference Case apparently are multipotent stem cells but NOT pluripotent stem cells.  Claims 2-13 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims read on using at least one stem cell comprising a human common pluripotent stem cells for producing a stem cell conditioned medium.  As discussed above, the phrase “human common pluripotent stem cells” is vague and indefinite.  It is unclear what kind of cells are considered “human common pluripotent stem cells”.  It is noted that the definition of “pluripotent stem cells” is the cells that have the ability to undergo self-renewal and to give rise to all cells of the tissues of the body.  Examples of pluripotent stem cells include embryonic stem cells (ESCs), germ cells and induced pluripotent stem cells (iPSCs).  The cells discussed in reference Case (2005) apparently are multipotent stem cells but NOT pluripotent stem cells.  The claims encompass a genus of human common pluripotent stem cells comprising unknown and unidentified cells.  The specification discloses preparation of human adipose stem cells (ASC) and ASC-conditioned media (pages 16-17 of the specification).  The specification fails to disclose any human common pluripotent stem cells or the phenotype of any human common pluripotent stem cells.  The reference Case (2005) cited in the specification discloses pluripotent stem cells (PSCs) exhibited an immunophenotype of CD45-Sca-1+c-kit-1Thy-1+ can be isolated from murine skeletal muscle and murine adipose tissue, and they may represent putative common PSCs (CoPSCs).  Case fails to disclose any human common pluripotent stem cells.
The specification only discloses putative CoPSCs expressing CD45-Sca-1+c-kit-1Thy-1+ isolated from murine skeletal muscle and murine adipose tissue, but fails to disclose any human common pluripotent stem cells.  The cells expressing lin-/CD45-/c-kit-/CD90+, CD34+, lin-/CD45-/c-kit-/CD90+/Sca-1+ or lin-/CD45-/c-kit-/CD90+/CD34+ recited in claims 4-5 and 7 are mesenchymal stem cells (MSC) and they are not human common pluripotent stem cells (see specification, p. 16, 2nd paragraph).  Reference Case states “while the comparison in this report of SM- and ASC-derived CoPSCs that possessed identical phenotypes yield similar expansion and differentiation potential, similar cells derived from other murine tissues, such as brain and GI epithelium displayed different proliferation and differentiation potentials… Functional differences between cells from different tissues suggest that a more refined identification of the phenotypic makeup of CoPSCs is required or that these cells may have varied functional potentials, depending on their site of residence in the body.  At present, the origin of SM- and ASC-derived CoPSCs remains unknown” (e.g. p. 197, 2nd and 3rd paragraphs).  The structural features and phenotypes of the genus of human common pluripotent stem cells that can distinguish said human common pluripotent stem cells from other stem cells have not been disclosed.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  Since the disclosure fails to describe common attributes or characteristics that identify the claimed genus of human common pluripotent stem cells, and because the claimed human common pluripotent stem cells are highly variant, the information as disclosed in the present application is insufficient to describe the claimed human common pluripotent stem cells.  It is apparent that applicants do NOT have possession of the numerous different human common pluripotent stem cells as claimed other than the murine putative CoPSCs expressing CD45-Sca-1+c-kit-1Thy-1+ disclosed by reference Case. 
This limited information is not sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed numerous different human common pluripotent stem cells.  Thus, it is concluded that the written description requirement is not satisfied for the claimed human common pluripotent stem cells.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing human and rat adipose stem cell (ASC) conditioned medium by using human ASC having the cell markers of lin-/CD45-/c-kit-/CD90+/CD34+ or murine ASC having the cell markers of lin-/CD45-/c-kit-/CD90+/Sca-1+, and using said conditioned medium to protect cerebellar granule neuron (CGN) from neural death induced by glutamate, H2O2, or oxygen and glucose deprivation (OGD), and 250X enriched ASC conditioned medium protects neurons from hypoxic-ischemic (H-I) induced hippocampal neuronal death in rats, does not reasonably provide enablement for preparing conditioned medium from human common pluripotent stem cells, wherein the human common pluripotent stem cells express unknown and unidentified cell surface marker or the human common pluripotent stem cells express CD34+, lin-/CD45-/c-kit-/CD90+, lin-/CD45-/c-kit-/CD90+/Sca-1+ or lin-/CD45-/c-kit-/CD90+/CD34+, and/or said conditioned medium contains secretion from the plurality of cultured cells effective to treat various neural insults, in vitro or in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-6 read on a method of producing a stem cell conditioned media comprising culturing at least one stem cell comprising a human common pluripotent stem cell, providing at least one medium for culturing the at least one stem cell, culturing the at least one stem cell in the at least one medium, replacing some or all of the at least one medium with a growth factor free basal medium and further conditioning the at least one stem cell in either normoxic or hypoxic conditions, and collecting cell supernatants.  Claim 2 specifies the at least one stem cell is conditioned in either normoxic or hypoxic conditions for at least 24 hours.  Claim 3 specifies the at least one medium is EGM2MV.  Claim 4 specifies the at least one stem cell has a surface marker profile of lin-/CD45-/c-kit-/CD90+.  Claim 5 specifies the at least one stem cell display the surface marker profile CD34+ positive.  Claim 6 specifies the cell supernatant are effective to treat neural insults.
Claims 7-13 read on a method of producing a stem cell conditioned media comprising culturing at least one stem cell comprising a human common pluripotent stem cell in a first cell culture medium, replacing some or all of the first cell culture medium with a second cell culture medium and further culturing the at least one stem cell in the second culture medium to generate a plurality of cultured cells, and collecting a quantity of the second cell culture medium after a culture duration, wherein the quantity of the second cell culture medium contains secretions from the plurality of cultured cells, wherein the step of culturing comprising culturing the at least one stem cell having a surface marker profile selected from the group consisting of lin-/CD45-/C-kit-/CD90+, lin-/CD45-/c-kit-/Sca-1+, and lin-/CD45-/c-kit-/CD34+.  Claim 8 reads on replacing some or all of the first cell culture medium with a basal medium that is at least substantially growth factor-free.  Claim 9 specifies collecting the quantity of the second cell culture medium contains at least one angiogenic factor or at least one antiapoptotic factor.  Claim 10 specifies culturing the at least one stem cell in the first cell culture medium comprising a first amount of growth factor, and wherein the step of replacing comprising replacing come or all of the first cell culture medium with the second cell culture medium having a second amount of growth factor that is less than the first amount of growth factor in the first cell culture medium.  Claim 11 specifies the step of culturing comprises culturing the at least one stem cell to confluence.  Claim 12 further comprises the step of fractioning the quantity of the second cell culture medium to remove substance less than about 5kDa, less than about 10kDa, less than about 20kDa, less than about 30kDa, less than about 40kDa, less than about 50kDa or greater than about 50kDa.  Claim 13 specifies replacing some or all of the first cell culture medium with the second cell culture medium for conditioning in either normoxic or hypoxic condition.  

Nature of the invention: 
A method of producing a stem cell conditioned media comprising culturing at least one stem cell comprising a human common pluripotent stem cell, providing at least one medium for culturing the at least one stem cell, culturing the at least one stem cell in the at least one medium, replacing some or all of the at least one medium with a growth factor free basal medium and further conditioning the at least one stem cell in either normoxic or hypoxic conditions, and collecting cell supernatants.

The state of the prior art: 
The state or the art of how to prepare a conditioned media require the availability of the claimed stem cell for preparing the conditioned media, and whether the conditioned media is effective to treat neural insults was unpredictable at the time of the invention.  

The breadth of the claims: 
The claims read on using at least one stem cell comprising a human common pluripotent stem cells for producing a stem cell conditioned medium, and/or the stem cell conditioned medium is effective to treat neural insults.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of human adipose stem cell (ASC) conditioned medium as well as cerebellar granule neuron (CGN) cell culture, and induction of CGN neural cell death by using glutamate, H2O2 and oxygen and glucose deprivation (OGD).  The specification shows that the human ASC conditioned medium can protect cerebellar granule neuron (CGN) from neuronal death induced by glutamate, H2O2, or oxygen and glucose deprivation (OGD), and 250X enriched ASC conditioned medium protects neurons from hypoxic-ischemic (H-I) induced hippocampal neuronal death in rats (e.g. p. 29-32).  The specification discloses "human MSCs (including ASCs) are characterized by the surface marker profile of lin-/CD45-/c-kit-/CD90+.  Further, in one embodiment, appropriate stem cells display the CD34+ positive at the time of isolation, but lose this marker during culturing.  Therefore, the full marker profile for one stem cell type that may be used according to the present application is lin-/CD45-/c-kit-/CD90+/CD34.  In another embodiment utilizing mouse stem cells, the stem cells are characterized by the Sca-1 marker, instead of CD34, to define what appears to be a homologue to the human cells described above, with the remaining markers remaining the same" (p. 16, 2nd paragraph).  

The unpredictable nature of the art:
The claims read on using at least one stem cell comprising a human common pluripotent stem cells for producing a stem cell conditioned medium.  As discussed above under 35 U.S.C. 112 2nd paragraph, the phrase “human common pluripotent stem cells” is vague and indefinite.  It is unclear what kind of cells are considered “human common pluripotent stem cells”.  It is noted that the definition of “pluripotent stem cells” is the cells that have the ability to undergo self-renewal and to give rise to all cells of the tissues of the body.  Examples of pluripotent stem cells include embryonic stem cells (ESCs), germ cells and induced pluripotent stem cells (iPSCs).  The cells discussed in reference Case (2005) apparently are multipotent stem cells but NOT pluripotent stem cells.  The claims encompass a genus of human common pluripotent stem cells comprising unknown and unidentified cells.  The specification discloses preparation of human adipose stem cells (ASC) and ASC-conditioned media (pages 16-17 of the specification).  The specification fails to disclose any human common pluripotent stem cells or the phenotype of any human common pluripotent stem cells.  The reference Case (2005) cited in the specification discloses pluripotent stem cells (PSCs) exhibited an immunophenotype of CD45-Sca-1+c-kit-1Thy-1+ can be isolated from murine skeletal muscle and murine adipose tissue, and they may represent putative common PSCs (CoPSCs).  Case fails to disclose any human common pluripotent stem cells.
The cells expressing lin-/CD45-/c-kit-/CD90+, CD34+, lin-/CD45-/c-kit-/CD90+/Sca-1+ or lin-/CD45-/c-kit-/CD90+/CD34+ recited in claims 4-5 and 7 are mesenchymal stem cells (MSC) and they are not human common pluripotent stem cells (see specification, p. 16, 2nd paragraph).  Reference Case states “while the comparison in this report of SM- and ASC-derived CoPSCs that possessed identical phenotypes yield similar expansion and differentiation potential, similar cells derived from other murine tissues, such as brain and GI epithelium displayed different proliferation and differentiation potentials… Functional differences between cells from different tissues suggest that a more refined identification of the phenotypic makeup of CoPSCs is required or that these cells may have varied functional potentials, depending on their site of residence in the body.  At present, the origin of SM- and ASC-derived CoPSCs remains unknown” (e.g. p. 197, 2nd and 3rd paragraphs).  The specification fails to disclose any human common pluripotent stem cells and fails to provide adequate guidance and evidence for the preparation of conditioned medium from a human common pluripotent stem cell, and said conditioned medium contains a cell culture byproduct, for example the conditioned medium contains at least one angiogenic factor or at least one antiapoptotic factor, effective to treat various neural insults, in vitro or in vivo.  Without possession of any human common pluripotent stem cell, or human common pluripotent stem cell expressing the surface marker profile of CD34+, lin-/CD45-/C-kit-/CD90+, lin-/CD45-/c-kit-/CD90+//Sca-1+, or lin-/CD45-/c-kit-/CD90+/CD34+, one skilled in the art at the time of the invention would not know how to prepare a stem cell conditioned media from those human common pluripotent stem cell.  
It is also unclear what kind of factors would be secreted from the cultured human common pluripotent stem cells.  The gene expression profile and the protein expression profile differ dramatically among different stem cells, among same stem cells derived from different organisms and even among different conditioned medium used.  Different human common pluripotent stem cells can have diverse gene expression profiles.  Consequently, the protein or other factors that are secreted into the conditioned medium from the cultured stem cells would vary among different human common pluripotent stem cells.  Therefore, it would be unpredictable at the time of the invention what kind of proteins or factors would be secreted into the conditioned medium and one skilled in the art at the time of the invention would not know how to use the prepared human common pluripotent stem cell-derived conditioned media.
One skilled in the art at the time of the invention also would not know whether the human common pluripotent stem cell-derived conditioned media would be able to treat various neural insults.  A neural insult can be interpreted as any disease or disorder including, bacterial infection, viral infection, inflammation, cancer, heart attack, kidney disease, lung disease, ear infection, glaucoma, cataract, neurodegenerative disease such as Alzheimer’s disease, Parkinson's disease and ALS, and any neuronal injury or insult etc.  The claims require the collected cell supernatant (conditioned media) to be effective to treat various neural insults.  The collected cell supernatant must have particular secreted protein or other factors that contribute to protect cells from various neural insults.  Therefore, only the disclosed adipose stem cells having the specific cell markers can produce conditioned media that have the ability to protect against disclosed neural insults.  Whether the conditioned media can be used to treat various neural insults depends on the type of stem cells used and the types of medium used to prepare the conditioned media.  There is no evidence of record that demonstrates a stem cell conditioned media prepared from the claimed human common pluripotent stem cells would be able to treat various neural insults in vitro or in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention.
Further, different neural insults differ in their symptoms, however, the specification fails to provide adequate guidance and evidence that the claimed stem cell conditioned medium can ameliorate any of the symptoms of numerous different neural insults in vitro or in vivo.  The pathological causes among different neural insults vary and require individual consideration for each neural insult.  Absent specific guidance and information regarding the effective factors in the claimed stem cell conditioned media, one skilled in the art at the time of the invention would not know how to treat numerous different neural insults by using the claimed stem cell conditioned medium in vitro or in vivo.
In addition, since the effective factors in the conditioned medium appear to be proteins or peptides secreted from the cultured stem cells or adipose stem cells, the claims encompass stem cell conditioned medium containing various unknown proteins or peptide effective to treat a neural insult in vitro or in vivo.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  Tomasinsig et al., 2005 (Current Protein and Peptide Science, Vol. 6, p. 23-34, IDS) reports that cathelicidins family proteins contain a diverse C-terminal antimicrobial domain connected to a conserved cathelicin-like N-terminal domain (the propiece) of approximately 100 residues.  Cathelicidin peptides are considerably diverse in length, amino acid sequence and structure, and they have distinct functions and a diverse spectrum of activity and/or antimicrobial potency (e.g. abstract, p. 23, right column).  
Chattopadhyay et al., 2004 (Virus Research, Vol. 99, p. 139-145, IDS) generates mutations at each amino acid in the conserved GDNQ motif of the L protein of Rinderpest virus and demonstrates that Q775E and Q775N mutants have about 33-42% activity of wt L protein and mutants D773E, N774A, N774D and N774Q do not support RNA synthesis at all (e.g. abstract, p. 143, left column, section 3.3).  Pandey, Prativa, 2007 (Abstracts, 59th Southeast regional Meeting of the American Chemical Society, Greenville, SC, United States, GEN-671, Publisher: American Chemical Society, Washington D.C., IDS) points out that SV E2 mutant (K391), truncated at the cytoplasmic interface of the membrane bilayer, displayed a host range phenotype.  This mutant grew to a higher titer in insect cells but poorly in mammalian cells.  Pandey shows that a single deletion of methionine at position 379 (TM25/379) resulted in a decrease in infectious virus production but generated equivalent total virus particles as the wild type.  It is apparent that a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of the L protein of a negative-strand RNA virus.
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some natural proteins can even undergo large-scale transitions from one ordered state to another involving major shifts in secondary structure, repacking of the protein core, and exposure of new surfaces.”  “The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one physiological condition to another physiological condition.  The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  Similarly, the biological function of the factors in the stem cell conditioned medium was unpredictable at the time of the invention.  The biological functions of numerous different factors in the stem cell conditioned medium could differ from each other.  No effective factor or protein in the claimed stem cell conditioned medium has been disclosed in the instant invention, the biological function of the stem cell conditioned medium was unknown and unpredictable at the time of the invention.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to use the claimed stem cell conditioned medium to treat various neural insults.

The amount of experimentation necessary:
	One of skilled in the art at the time of the invention would require to identify what kind of stem cell is human common pluripotent stem cell, trial and error experimentation to determine the phenotype of various human common pluripotent stem cells, trial and error experimentation to isolate the potential human common pluripotent stem cells, trial and error experimentation to verify whether the isolated stem cells are human common pluripotent stem cells, to prepare conditioned medium from the verified human common pluripotent stem cells, and trial and error experimentation to determine whether the human common pluripotent stem cell-derived conditioned medium is effective to treat various neural insults.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of one of ordinary skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632